Order entered February 24, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-20-00590-CR
                              No. 05-20-00591-CR

                         DAMON EVANS, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 2
                            Dallas County, Texas
              Trial Court Cause Nos. F20-51047-I & F20-51046-I

                                    ORDER

      Before the Court is appellant’s February 22, 2021 second motion for an

extension of time to file his brief. We GRANT the motion and ORDER

appellant’s brief due by March 22, 2021.



                                            /s/   ERIN A. NOWELL
                                                  JUSTICE